United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-2752
                                 ___________

Byron C. Dale,                         *
                                       *
            Plaintiff,                 *
                                       *
Gregory K. Soderberg,                  *
                                       *   Appeal from the United States
            Appellant,                 *   District Court for the
                                       *   District of Minnesota.
      v.                               *
                                       *     [UNPUBLISHED]
Federal Reserve Bank of Minneapolis,   *
                                       *
            Appellee.                  *

                                 ___________

                         Submitted: November 6, 2000
                             Filed: November 9, 2000
                                 ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.
      Gregory Soderberg appeals from the district court’s1 dismissal of his complaint
seeking redemption of Federal Reserve notes. Having carefully reviewed the record,
we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of The Honorable
Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota.
                                         -2-